Citation Nr: 9930421	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a dental condition due 
to trauma for the purpose of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the VA 
Cheyenne Regional Office (RO) which denied entitlement to 
service connection for a dental condition for the purposes of 
eligibility for VA outpatient dental treatment.  

A review of the record reveals an additional matter which 
requires the attention of the RO.  By February 1947 rating 
decision, the RO granted service connection for residuals of 
a gunshot wound to the left jaw and assigned an initial 
noncompensable rating thereto.  By June 1949 rating decision, 
the RO determined that the residuals of the veteran's gunshot 
wound to the left jaw included a tender and painful scar and 
assigned a 10 percent rating for that manifestation pursuant 
to Diagnostic Code 7800.  The Board notes that included in 
the veteran's recent communications with the RO are 
statements to the effect that he experiences pain in the left 
jaw and that it is painful for him to chew or yawn.  It is 
noted that the record contains medical records showing that 
previous X-ray examination of the veteran's left jaw was 
interpreted as showing arthritis.  The Board finds that the 
veteran's statements constitute an inferred claim for an 
increased rating for residuals of a gunshot wound to the left 
jaw.  In that regard, the RO is reminded that VA is required 
to provide separate evaluations for distinct manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  This issue of entitlement to an increased rating for 
residuals of a gunshot wound to the left jaw has not yet been 
developed for appeal and is referred to the RO for initial 
consideration.


FINDING OF FACT

The veteran, who has training and experience in the medical 
field, sustained a gunshot wound to the left jaw in service 
and has contended that his current dental condition is 
related to that in-service trauma.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
condition due to trauma, for the purpose of obtaining VA 
outpatient dental treatment, is well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's March 1944 military enlistment medical 
examination report shows that teeth number 1, 16, 19 and 30 
were missing at entrance.  Teeth numbers 2 and 15 were noted 
to be restorable carious teeth.  His dental classification on 
enlistment was Class II, denoting individuals requiring 
routine but not early treatment of conditions such as 
moderate calculus and caries not extensive or advanced.

In-service medical records show that on March 5, 1945, the 
veteran was hospitalized after he sustained a gunshot wound 
to the left jaw.  Subsequent clinical records variously 
describe his injury as an "abrasion of the left jaw," a 
"small pen wound of the left [temporomandibular area] jaw 
not fractured," and "gunshot wound penwound, left jaw."  
Hospitalization records show that the veteran was awarded the 
Purple Heart Medal as a result of his injury.  A clinical 
record dated on April 1, 1945, describes his wound as 
"healed" and he was returned to duty.  

At his May 1946 military separation medical examination, a 
history of a "bullet wound of left cheek" was noted.  It 
was also noted that the veteran reportedly experienced 
occasional pain symptoms as a result of that injury.  On 
dental examination, teeth numbers 19 and 30 were noted to be 
missing.  No other pertinent abnormalities were noted on 
clinical evaluation.

Following his separation from service, in January 1947, the 
veteran filed an application for VA compensation benefits, 
including service connection for residuals of a "battle 
wound on hinge of left jaw."  

By February 1947 rating decision, the RO granted service 
connection for residuals of a gunshot wound of the left jaw 
and assigned a zero percent rating thereto, effective from 
May 24, 1946, the day following the date of the veteran's 
separation from service.

In addition to the award of service connection for residuals 
of a gunshot wound to the left jaw, the veteran was 
apparently classified as eligible for continuous VA 
outpatient dental treatment.  However, no rating decision in 
this regard was accomplished.

VA clinical records dated from February to March 1949 show 
that the veteran was seen for complaints of pain in the left 
maxo temporal joint radiating to the eye and ear.  
Examination showed marked tenderness over the temporal joint 
with some enlargement of the joint.  X-ray examination 
conducted in March 1949 showed evidence of arthritis in the 
left mandibular joint.

The veteran underwent VA surgical examination in June 1949 at 
which he complained of a tender scar on his left temporal 
mandibular area, a faulty bite, and an inability to open his 
jaw widely.  He indicated that he could not yawn because of 
his jaw.  On examination, the veteran had a symmetrical face 
and was able to open his mouth widely.  He did not seem to 
have any deformity or crepitus of the left temporomandibular 
joint.  He had two tiny, well-healed, inconspicuous scars 
below the temporomandibular joint and in front of the left 
ear.  They measured 1/3 inch and 1/4 inch, respectively.  X-
ray examination of the jaw was interpreted as normal.  The 
diagnoses included gunshot wound of the left jaw.

Also in June 1949, the veteran was afforded a VA dental 
examination at which the VA dentist indicated that the 
veteran's occlusion and lateral jaw movements were normal.  
However, it was noted that opening of the mouth was 
diminished by approximately 20 percent and that maximum 
opening of the mouth caused pain in the left 
temporomandibular joint.  

By June 1949 rating decision, the RO assigned a 10 percent 
rating for residuals of a gunshot wound of the left jaw and 
under Diagnostic Code 7800, pertaining to scars.  This 10 
percent rating has remained in effect to date; as such, it is 
protected from reduction.  38 C.F.R. § 3.951(b) (1999).  

Chronologically, the next pertinent document of record is a 
May 1990 Report of Contact which indicates that the veteran 
called the RO and indicated that although he had been 
receiving fee-basis dental care from VA since his separation 
from service, he had just been advised that he was no longer 
eligible for such treatment.  A note on the Report of Contact 
indicates that the RO then contacted the VA Dental Chief for 
clarification who advised that the veteran was eligible for 
continued VA outpatient dental care.  The veteran was so 
advised.

In July 1994, however, the veteran was again advised that he 
was no longer eligible for VA outpatient dental treatment.  
By August 3, 1994 letter marked "Notice of Disagreement," 
the veteran contacted the Cheyenne VA Medical Center (MC) for 
an explanation as to why he was no longer eligible for VA 
outpatient dental treatment.  He indicated that he had been 
eligible for VA treatment for the last 48 years and that his 
dental condition had not changed since that time.  He stated 
that he still had pain in the left jaw and it had always been 
painful to chew or yawn since his original injury.  

By August 1994 letter, the Chief of the Medical 
Administration Service at the Cheyenne VAMC advised the 
veteran that an administrative error had been made at the 
time he was classified as eligible for continuous VA 
outpatient dental care and treatment.  She explained that in 
order to be eligible for continuous dental care, he had to be 
service-connected for that condition.  The Chief indicated 
that a review of the veteran's claims folder showed "no 
mention or documentation of dental trauma," as his only 
service-connected disability was a 10 percent rating for 
scars of the head, face, and neck.  She indicated that if 
"you think you should be service-connected for dental 
trauma, I suggest you contact the [RO]."

By letter to the RO dated later that month, the veteran 
indicated that he had recently been informed that after 48 
years of VA dental service, he no longer qualified for 
continued care.  He stated "[i]s the V.A. going back on it's 
word or am I still authorized to get my teeth fixed."  The 
veteran further indicated that he was distressed to learn 
that his only disability was "facial scarring" as opposed 
to residuals of a gunshot wound to the left jaw.  

By September 1, 1994 letter, the Chief of the Medical 
Administration Service at the Cheyenne VAMC advised the 
veteran that his bills thus far for dental care would be paid 
as he had had prior approval.  She further indicated that the 
veteran's letter would be forwarded to "Adjudication for 
their action as to any changes on your service-connected 
disability."

Thereafter, the RO scheduled the veteran for a VA examination 
to determine "any dental trauma suffered as a result of 
[the] gunshot wound to the left jaw."  By September 1994 
letter, the RO notified the veteran that he had been 
scheduled for a VA compensation and pension examination in 
conjunction with his claim.  However, by October 1994 letter, 
the veteran asked the RO to "cancel" his appointment as it 
was not possible for him to lose a day's income.  He further 
indicated that VA had "already denied my dental benefits and 
I have Medicare now so I see no need for a physical exam."  
He stated that "[o]ther than the need for dental work I am 
in excellent health and I don't apply to VA for anything 
else."  The Cheyenne VAMC subsequently notified the RO that 
the veteran had failed to appear for his scheduled medical 
examination.

By March 1995 rating decision, the RO denied an increased 
rating for residuals of a gunshot wound to the left jaw on 
the basis that the veteran had not reported for his medical 
examination.  He was notified of this decision by April 1995 
letter.

In April 1998, the veteran contacted his congressional 
representative and indicated that he "was seeking to be able 
to obtain dental work at VA expense."  He explained that he 
had formerly been eligible for such treatment and had been 
advised in 1994 that he was no longer eligible.  He attached 
a March 1997 letter from his private dentist who indicated 
that he had been treating the veteran since 1965 and that 
since the veteran's initial visit, VA had paid the bills for 
his dental services.  He also attached copies of his previous 
correspondence with the VAMC and the RO regarding his claim.

The veteran's congressional representative forwarded the 
veteran's letters to the RO.  By May 1998 rating decision, 
the RO denied service connection for a dental condition due 
to trauma for the purposes of eligibility for outpatient 
dental treatment.  

II.  Analysis

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) (West 1991) 
and 38 C.F.R. § 17.161 (1999).

Relevant to the case at hand is a category of eligibility is 
known as Class II(a).  Under this category, veterans having a 
service-connected noncompensable dental condition determined 
to be the result of combat wounds or other service trauma, 
will be eligible for VA dental care on a Class II(a) basis.  
38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  In 
essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides any 
reasonably necessary dental treatment, without time 
limitations, for conditions which are attributable to the 
service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to the 
limitations of one-time treatment and timely application 
after service.  See U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

In this case, the evidence of record clearly and 
unequivocally demonstrates that the veteran sustained trauma 
to the face in service, specifically, a gunshot wound to the 
left jaw.  Moreover, the veteran (whom the Board notes has 
training and experience in the medical field) has contended 
that his current dental condition is related to his in-
service trauma.  

In Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 
1304 (Fed.Cir. 1996), the U.S. Court of Appeals for Veterans 
Claims (Court) provided guidance as to the requirements of a 
well-grounded claim of entitlement to VA outpatient dental 
treatment.  Based on the Court's opinion in that case and the 
facts set forth above, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to VA 
outpatient dental treatment.  See Woodson, 8 Vet. App. at 
355.


ORDER

The claim of entitlement to service connection for a dental 
condition due to trauma for the purpose of obtaining VA 
outpatient dental treatment is well grounded.


REMAND

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  

In that regard, it is noted that for purposes of this claim, 
it must be determined whether any of the veteran's current 
dental conditions is due to a combat wound or other service 
trauma.  38 C.F.R. § 3.381(e) (1999).  Again, the 
significance of such a finding is that the veteran may be 
authorized any VA dental care indicated as reasonably 
necessary for the treatment of conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c) 
(1999).  

In this case, it is unclear which, if any, of the veteran's 
current dental conditions (which apparently include missing 
teeth) are the result of his "service trauma."  The Board 
is not permitted to substitute its own judgment for that of a 
qualified medical expert.  Colvin v. Brown, 1 Vet. App. 171, 
175 (1991).  Thus, the Board feels that a dental opinion is 
necessary concerning whether it is at least as likely as not, 
based on a review of the service and post-service dental 
records, that any of the veteran's current dental conditions 
were the result of "service trauma," including his service-
connected combat wound.  

The Board notes that the veteran has apparently been 
receiving fee basis dental treatment since his separation 
from service.  Records of such treatment may prove helpful to 
the examiner in reaching his determination in this regard.  
As such, an attempt should be made to obtain those records.

Here, the Board reminds the veteran that the Court has held 
that VA's duty to assist him is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
In the present case, the Board emphasizes the importance of 
the requested VA examination.  The veteran is advised that 
failure to report for the scheduled examination may have 
adverse consequences to his claim as the information 
requested on this examination addresses questions of etiology 
that are vital here.  38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim, the case is remanded for 
the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all dental care providers 
who treated him since his separation from 
service.  After securing any necessary 
authorizations for the release of 
information, the RO should attempt to 
obtain copies of all records from the 
identified treatment sources.

2.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
scheduled for a VA dental examination.  
The claims folder must be made available 
to the examiner for review in conjunction 
with his examination of the veteran.  The 
VA dentist should be requested to review 
the claims folder, with specific 
attention to the service dental records 
and the veteran's contentions regarding 
in-service dental trauma as set forth 
above in this remand.  After reviewing 
such material, the VA dentist is 
requested to provide an opinion as to the 
most probable etiology of any current 
dental condition (such as any missing 
teeth, crowns, bridges, etc.).  The 
dentist should also state whether it is 
at least as likely as not that any 
current dental condition is the result of 
trauma or external force in service as 
opposed to some other cause, e.g., dental 
caries.  A complete rationale for any 
opinion expressed by the dentist should 
be provided.

Thereafter, the RO should review the claim.  If the benefit 
sought on appeal is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  The case should then 
be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

